Citation Nr: 0206978	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  00-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pulmonary fibrosis, claimed as secondary to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of entitlement to service connection for a respiratory 
disorder.  The veteran appealed this determination.  In March 
2000, the RO determined that new and material evidence had 
been submitted to reopen the claim, but denied the claim on 
the basis that it was not well grounded.  

In a February 2001 decision, the Board addressed the question 
of new and material evidence in the first instance as the 
question involved the Board's jurisdiction to reach the 
underlying claim and adjudicate it as de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  The Board, determined that new and material 
evidence had been submitted, reopened the claim, and remanded 
it to the RO for further development.  

As noted in the February 2001 decision, the claim of service 
connection for a respiratory disorder has been denied on 
other bases, besides as secondary to radiation exposure; 
however, currently, the only issue on appeal is the one 
listed on the front page of this decision.


FINDINGS OF FACT

The greater weight of the probative evidence does not 
demonstrate a link between exposure to radiation during the 
veteran's service and current pulmonary fibrosis.  


CONCLUSION OF LAW

Pulmonary fibrosis is not due to radiation exposure during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.307, 3.309, 3.311 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service records show that during his service, the veteran 
was attached to the 539th Quartermaster Laundry Company.  The 
service enlistment examination of February 1951 is negative 
with regard to findings or a medical history of respiratory 
disorders.  The veteran was diagnosed and treated for 
sinusitis in March 1951.  The separation examination 
conducted in February 1954, was negative for findings or 
diagnoses of respiratory disorders.  

In an October 1978 Defense Nuclear Agency (DNA) 
questionnaire, the veteran indicated that he was exposed to 
radiation at the Yucca Flats location.  A Personnel Radiation 
Exposure History report, prepared by the U.S. Department of 
Energy in November 1978, indicates that there is not a record 
for the veteran for 1951.  In a December 1978 letter 
submitted to VA, the Reynolds Electrical and Engineering 
Company, Inc. reported that there was no evidence that the 
veteran was exposed to radiation in 1951.  

In a June 1982 Fact Sheet, the Defense Nuclear Agency 
provided a description of Operation BUSTER-JANGLE.  In a July 
1994 written statement, the veteran reported that he was 
assigned to 621 QMSCo during Operation BUSTER-JANGLE from 
October to November 1951.  He recalled watching the shot and 
feeling the wind from the shot.  He also remembered that they 
viewed the after effects.  The veteran included a May 1983 
letter from the Department of the Army regarding Operation 
BUSTER-JANGLE.  

In August 1994, VA received copies of medical records from 
Frank J. Averill, M.D., reflecting treatment of the veteran 
from January 1993 to March 1994.  The records show that the 
veteran was treated for allergic rhinitis and complaints of a 
chronic cough of unknown etiology.  In November 1993, Dr. 
Averill noted that the veteran's chronic cough may be due to 
allergic rhinitis with postnasal drip or to interstitial lung 
disease with irritation of J-receptors.  In December 1993, 
Dr. Averill noted that the veteran had undergone an extensive 
work-up for the evaluation of his cough and that he had 
positive allergy skin testing with significant reaction to 
trees, weeds and dust mite.  Exposure to dust at work was 
also noted as a possible cause contributing to his symptoms.  
The records also reflect a diagnosis of pulmonary fibrosis. 

Private clinical records in 1993 and 1994 reflect treatment 
and evaluation for respiratory symptoms.  In May 1993 Stephen 
Maxwell, D.O. reported that interstitial lung disease was to 
be ruled out and that the veteran's cough might be 
multifactorial given his history and that there was 
definitely a sinus or allergic component.  

In a February 1995 letter, Dr. Averill reported that he 
started treating the veteran in 1993, and that the veteran 
had been under his care for evaluation and management of 
pulmonary fibrosis/interstitial lung disease.  Regarding the 
veteran's claim of lung disease due to radiation exposure, 
Dr. Averill stated:

An initial letter sent to the Department 
of Veterans Affairs apparently was 
misplaced or never received.  I am 
writing this second letter so that [the 
veteran] will be given due consideration 
for a possible service-connected lung 
condition.

Along with the letter, Dr. Averill included copies of the 
1993 and 1994 records regarding the diagnosis and treatment 
of the veteran's respiratory disorder.  

In a May 1995 decision, the RO denied entitlement to service 
connection for a respiratory disorder secondary to radiation 
exposure.  In a June 1995 letter, the veteran was provided 
notice of his procedural and appellate rights; however, he 
did not file a notice of disagreement within the subsequent 
one-year period.  Therefore, the decision became final.  

In June 1999, VA sent the veteran a letter regarding tobacco 
use.  In a June 1999 response to the letter, the veteran 
clarified that his claim involved radiation exposure, and 
provided records from Roger A. Abrahams, M.D., F.C.C.P. dated 
in 1998.  In an October 1998 entry, Dr. Abrahams offered the 
following opinion:

Chronic interstitial fibrosis that 
according to the patient's prior 
pulmonologist in Florida has been stable, 
and actually, Pulmonary Functions have 
improved according to him.  Whether this 
is related to radiation exposure in 1951 
is uncertain.  If there were 
documentation of fibrosis dating back 
many years ago I suppose it would likely 
be related to that.  However, if the 
fibrosis began later in life I would 
think it would be unlikely related to the 
radiation exposure in 1951.

In a September 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  

In July 1999 correspondence to his congressional 
representative, the veteran included a copy of an article 
regarding radiation exposure and lung fibrosis entitled 
"Cell Proliferation and Lung Fibrosis Associated 
Hyperplastic Lesions."  

In a decision of March 2000, the RO determined that new and 
material evidence had been submitted to reopen the claim, and 
denied the claim on the basis that it was not well grounded. 

In February 2001, the Board remanded the case to the RO for 
further development in accordance with the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  In 
the remand, the Board outlined requests for pertinent medical 
records and examinations for the purposes of obtaining a 
nexus opinion.  

Dr. Averill provided an opinion in a February 2001 letter 
that the veteran "does indeed have some moderate restrictive 
pulmonary impairment and severe gas transfer defect on 
pulmonary function testing, which may be secondary to a prior 
history of radiation exposure."  Emphasis added. 

During the remand period, the RO received an excerpt from a 
Defense Nuclear Agency report, showing the participation of 
the 539th Quartermaster Laundry Company's participation in 
Operation BUSTER-JANGLE in 1951.  

In May 2001, the RO requested verification of the veteran's 
exposure to radiation from the Defense Threat Nuclear Agency.  
A response from the Defense Threat Reduction Agency, provided 
in May 2001, shows that the RO's inquiry was returned because 
the radiogenic illness was not identified.  Another request 
was sent in July 2001, and the Defense Threat Nuclear Agency 
returned the inquiry on the basis that pulmonary fibrosis is 
not a radiogenic illness listed under 38 C.F.R. 
§ 3.311(b)(2).  

As per the remand instructions, the veteran was afforded a VA 
examination in October 2001.  In the report, the examiner 
acknowledged a review of the claims folder and outlined the 
reported history of exposure and the veteran's medical 
history with respect to pulmonary fibrosis.  The examiner 
also pointed to the evidence of record, including the medical 
reports and the article "Cell Proliferation and Lung 
Fibrosis  Associated Hyperplastic Lesions" submitted by the 
veteran.  Regarding the article, the examiner explained that 
"[b]asically there have been findings linking radiation to 
pulmonary fibrosis during radiation therapy for atypical 
bronchoaleveolar epithelia, but the key is whether the 
pulmonary fibrosis would result 40 years later or soon after 
the exposure."  The examiner also pointed out that pulmonary 
fibrosis is not on the list of diseases deemed to be service-
connected due to radiation exposure.  The examiner further 
noted that Operation BUSTER-JANGLE involved atmospheric 
nuclear testing.  

The examiner then noted the opinion provided by Dr. Abrahams 
in the October 1998 treatment report.  The examiner also 
mentioned the opinion by Dr. Averill, and stated that the 
opinion was "[n]ot definitive."  After reviewing the 
pertinent records and examination findings, the examiner 
reported a diagnosis of pulmonary fibrosis, and provided the 
following opinion:

Due to the diagnosis of pulmonary 
fibrosis occurring in 1993 with exposure 
to radiation in 1951, it is the opinion 
of this examiner that the pulmonary 
fibrosis is not a result of the radiation 
exposure.  

Analysis

As discussed in the February 2001 remand, during the pendency 
of this appeal, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

In this case, as directed by the remand, the RO has 
explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim on appeal.  Therefore, 
the Board finds that the duties imposed by the new law and 
its implementing regulations have, essentially, been met.  
The record reflects that in the Statement of the Case and 
Supplemental Statements of the Case, the veteran was notified 
of the evidence associated with the record, and of the 
evidentiary deficiencies in the claim.  The veteran has 
provided statements and has undergone VA examination in 
connection with the claim.  Moreover, the RO has undertaken 
necessary and appropriate development to attempt to verify 
the veteran's exposure to radiation in 1951.  Further, the 
Board remanded this case in February 2001 for the purpose of 
providing the veteran with an opportunity to submit further 
information and evidence. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  As mentioned in the 
Introduction, the Board noted in the February 2001 decision, 
the claim of service connection for a respiratory disorder 
has been denied on other bases, besides as secondary to 
radiation exposure; however, currently, the only issue on 
appeal is the one listed on the front page of this decision.  
Therefore, the following discussion is limited to the matter 
of radiation exposure. 

As noted, an excerpt from a Defense Nuclear Agency report 
indicates that the veteran's military unit listed on his DD 
Form 214 had on-site participation in Operation BUSTER-JANGLE 
in 1951.  See 38 C.F.R. § 3.309(d)(3)(v).  The documentation 
of record does not demonstrate the veteran's personal 
participation in the event.  However, his military records 
neither establish his presence at or absence from the test 
site during the time period.  Where military records do not 
establish the presence at or absence from a site, at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence will be conceded.  See 38 C.F.R. 
§ 3.311(a)(4)(i).  Because his presence at the test site must 
be conceded, he must also be considered a "radiation exposed 
veteran" for purposes of 38 C.F.R. § 3.311.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated if a veteran exposed to radiation during 
active service later develops one of the diseases listed in 
38 C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  The 
diseases listed in 38 C.F.R. § 3.309(d) are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by scientific or medical evidence that the 
claimed condition is a radiogenic disease), if the VA 
Undersecretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997) citing Combee v. Brown, 
34 F. 3d 1039, 1043 (Fed.Cir. 1994) and Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); see also Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

Here, pulmonary fibrosis is not one of the diseases listed in 
38 C.F.R. § 3.309(d), therefore the rebuttable presumption of 
service connection does not arise.  Additionally, pulmonary 
fibrosis is not a radiogenic disease listed at 38 C.F.R. 
§ 3.311(b), and there is no competent evidence demonstrating 
that this particular respiratory disorder is a radiogenic 
disease.  It can be argued that the article "Cell 
Proliferation and Lung Fibrosis  Associated Hyperplastic 
Lesions" submitted by the veteran, is competent medical 
evidence establishing pulmonary fibrosis as a radiogenic 
disease.  However, the VA examiner, who had an opportunity to 
review the article, explained that the findings making such a 
link involve radiation therapy for bronchoaleveolar 
epithelia, and further noted that the question rests on how 
long the disease would manifest after exposure.  The examiner 
further noted that the type of exposure that the veteran 
described involved atmospheric testing, which clearly differs 
from the radiation therapy mentioned in the article.  
Therefore, the Board finds that the article does not meet the 
requirement of medical evidence demonstrating pulmonary 
fibrosis as a radiogenic disease.  

The Board also finds that the competent evidence of record 
does not demonstrate that there is a nexus between pulmonary 
fibrosis and exposure to ionizing radiation during service.  
The only competent evidence that provides some support for 
the veteran's assertions include Dr. Averill's opinions.  
However, those opinions are not definite.  

In the February 1995 letter, Dr. Averill mentioned a first 
letter, but did not include an opinion and only included the 
same medical records reflecting a diagnosis of lung disease.  
In the February 2001 letter, Dr. Averill provided an opinion 
that the veteran's respiratory disorder "may be secondary to 
a prior history of radiation exposure."  Therefore, the 
opinion provided by one of the veteran's treating physicians, 
as the VA physician pointed out, is "not definite."  
Furthermore, the treatment records from Dr. Averill do show 
the diagnosis and treatment of a lung disorder, but also 
reflect a number of possible causes for the respiratory 
disorder.  Therefore, it is reasonable to conclude that Dr. 
Averill finds radiation exposure as a possible cause, but not 
the actual cause of the veteran's lung disease.    

The only other two opinions of record come from another 
treating physician, Dr. Abrahams and the VA examiner.  Dr. 
Abrahams noted that the connection between radiation exposure 
and lung disease was "uncertain."  Further uncertainty was 
expressed when Dr. Abrahams pointed out that if the condition 
had been diagnosed many years ago, then "it would likely be 
related to that."  Dr. Abrahams further found that "if the 
fibrosis began later in life I would think it would be 
unlikely related to the radiation exposure in 1951."  Here, 
based on the longitudinal view of the record, the veteran's 
fibrosis began later in life, as the records demonstrate the 
treatment and diagnosis of lung disease in the 1990s, many 
years after exposure to radiation in 1951.  In fact, the VA 
examiner specifically found that given the diagnosis of the 
condition in 1993 and exposure to radiation in 1951, 
radiation exposure is not the cause of the pulmonary 
fibrosis.  Clearly, from the opinions stated, Dr. Abrahams 
and the VA examiner have determined that the possibility of a 
link would increase if the condition occurred in the years 
immediately following his exposure to radiation in 1951.  

In summary, the competent opinions of record are either 
unclear or indicate that a link between radiation exposure 
and lung disease diagnosed many years after service is 
improbable.  Therefore, the only remaining evidence in 
support of the claim consists of the veteran's assertions.  
However, the veteran's assertions, standing alone, are not 
competent evidence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As discussed above, 
the medical professionals of record have not provided 
definite opinions demonstrating a link between radiation 
exposure in 1951 and the occurrence of lung disease in the 
1990s. 

In the absence of competent evidence linking radiation 
exposure in 1951 to the post-service findings of pulmonary 
fibrosis in the 1990s, an essential requirement to establish 
such a claim has not been met.  Therefore the Board must 
conclude that the claim for service connection for pulmonary 
fibrosis as secondary to radiation exposure must be denied.  
Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim. 


ORDER

Service connection for a respiratory disorder, to include 
pulmonary fibrosis, claimed as secondary to radiation 
exposure is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

